PER CURIAM.
Sinatra Leon Baker has challenged the imposition upon him of concurrent 6-year probationary terms in numerous cases, contending that he is entitled to credit for time previously served on probation on those offenses. Pursuant to a plea agreement, the probation is to commence after he serves a 45-year prison term. It appears that credit may be due to Baker as required under Summers v. State, 625 So.2d 876 (Fla. 2d DCA 1993).
Accordingly, we remand so that the trial court may calculate the credits and correct Baker’s sentence.
FRANK, C.J., and SCHOONOVER and BLUE, JJ., concur.